Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- are rejected under 35 U.S.C. 103 as obvious over U.S. Pat. Pub. No. 20220013432 to Shimazu et al. (Shimazu) in view of U.S. Pat. Pub. No. 20210013136 to Cho et al. (Cho).
Regarding Claim 1, Shimazu teaches a double-sided cooling type power module, comprising: 
an upper substrate 5 comprising a first insulating layer 5a, a first upper metal layer 5c bonded to a top of the first insulating layer, and a first lower metal layer 5b bonded to a bottom of the first insulating layer; 
a lower substrate disposed under the upper substrate and comprising a second insulating layer, a second upper metal layer bonded to a top of the second insulating layer, and a second lower metal layer bonded to a bottom of the second insulating layer (same mirrored below IC 1); 
a spacer 3 disposed between the upper substrate and the lower substrate and electrically connecting the upper substrate and the lower substrate; and 
a semiconductor chip 1 disposed between the spacer and the upper substrate or between the spacer and the lower substrate, but does not explicitly teach that the CoE of the insulator to the metal is between .8 and 1.2 than that of the metal.  
	However, in analogous art, Cho teaches that insulating layers in thermal packaging can be a resin having boron/ aluminum fillers. It would have been obvious to the person of ordinary skill at the time of filing to modify Shimazu with Cho because the resin material offers multiple and cheaper methods of deposition, such as spin-on [0067], which is faster and less energy intensive than depositing a metal layer as Shimazu does.  In the combination of Shimazu and Cho, the material set is identical to the claimed invention and therefore will have identical characteristics (MPEP 2112.01).
 
Regarding Claim 2, Shimazu and Cho teach the power module of claim 1, wherein the spacer, the first upper and lower metal layers of the upper substrate, and the second upper and lower metal layers of the lower substrate are made of the same material (same materials result in same properties).

Regarding Claim 3, Shimazu and Cho teach the power module of claim 1, wherein the spacer comprises a metal material of which a thermal conductivity is about 300W/mK or greater (same materials result in same properties).

Regarding Claim 4, Shimazu and Cho teach the power module of claim 1, wherein each of the first and second insulating layers comprises a resin material having a coefficient of thermal expansion of about 13 or greater and a Young's modulus of about 50GPa or less (same materials result in same properties).

Regarding Claim 5, Shimazu and Cho teach the power module of claim 1, wherein each of the first and second insulating layers comprises a resin material having a thermal conductivity of about 15 W/mK or greater and a thickness of about 0.2 mm or less (same materials result in same properties).

Regarding Claim 6, Shimazu and Cho teach the power module of claim 4, wherein the resin material comprises one or more selected from alumina (A1203), boron nitride (BN), and aluminum nitride (AlN) (Cho, [0067]]).

Regarding Claim 8, Shimazu and Cho teach the power module of claim 1, wherein coefficients of thermal expansion of surfaces of the upper substrate and the lower substrate are derived from the following formula, [Formula] CTE of surface of substrate = CTE of insulating layer + (CTE of metal layer - CTE of insulating layer) X {Young's modulus of 2x metal layer X thickness of metal layer / (Young's modulus of 2x metal layer X thickness of metal layer + Young's modulus of insulating layer X thickness of insulating layer)} (same materials result in same properties).

Regarding Claim 9, Shimazu and Cho teach the power module of claim 1, wherein thicknesses of the first upper and lower metal layers, the second upper and lower metal layers and the spacer are the same, and each of the thicknesses of the first upper and lower metal layers and the second upper and lower metal layers and the spacer is greater than thicknesses of the insulating layers (see Fig. 3).

Regarding Claim 10, Shimazu and Cho teach the power module of claim 1, wherein a first cooler 9 is disposed outside the first upper metal layer of the upper substrate, and a second cooler 9 is disposed outside of the second lower metal layer of the lower substrate.

Regarding Claim 11, Shimazu and Cho teach the power module of claim 10, wherein a thermal interface material (TIM) 7 is disposed between the first upper metal layer and the first cooler and/or the second lower metal layer and the second cooler.

Regarding Claim 12, Shimazu and Cho teach the power module of claim 2, wherein each of the spacer, the first upper and lower metal layers of the upper substrate, and the second upper and lower metal layers of the lower substrate comprises a copper material (see above).

Regarding Claim 13, Shimazu and Cho teach the power module of claim 1, wherein each thickness of the spacer, the first upper and lower metal layers of the upper substrate, and the second upper and lower metal layers of the lower substrate is about 0.5 mm or greater (same materials result in same properties).

Regarding Claim 14, Shimazu and Cho teach a vehicle comprising a power module of claim 1 [0064].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shimazu and Cho as applied to claim 1 above, and further in view of U.S. Pat. Pub. No. 20150037575 to Sakaguchi et al. (Sakaguchi).
Regarding Claim 7, Shimazu teaches the power module of claim 5, but does not explicitly teach that a content of the boron nitride is greater than a content of the alumina and the aluminum nitride.  However, in analogous art, Shimazu teaches that the ratio of BN to alumina in a TIM layer is a result effective variable that directly affects compressive breaking strength [0001-0010], which may be optimized by the person of ordinary skill (MPEP 2144.05(II)(B)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/Primary Examiner, Art Unit 2812